IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Lynn Edwards,                             :
                    Petitioner            :
                                          :    No. 2150 C.D. 2014
             v.                           :
                                          :    Submitted: April 24, 2015
Unemployment Compensation                 :
Board of Review,                          :
                 Respondent               :


BEFORE:      HONORABLE BONNIE BRIGANCE LEADBETTER, Judge
             HONORABLE RENÉE COHN JUBELIRER, Judge
             HONORABLE PATRICIA A. McCULLOUGH, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE McCULLOUGH                                         FILED: July 31, 2015


             Lynn Edwards (Claimant), proceeding pro se, petitions for review of the
October 6, 2014 order of the Unemployment Compensation Board of Review (Board)
affirming a referee’s determination that she is financially ineligible for benefits
pursuant to sections 401(a) and 404 of the Unemployment Compensation Law
(Law).1 We affirm.
             Claimant worked part-time at The Free Library of Philadelphia, and,
following her unemployment, she filed an application for benefits dated July 6, 2014.
The local service center determined that Claimant was financially ineligible for
benefits pursuant to section 404 of the Law because she earned insufficient wages

      1
         Act of December 5, 1936, Second Ex. Sess., P.L. (1937), 2897, as amended, 43 P.S.
§§801(a), 804.
during the base year.2 Claimant appealed, and a referee held a hearing at which
Claimant testified.
              Based upon the evidence presented, the referee found that Claimant filed
an application for benefits effective July 6, 2014, thereby establishing a base year
period from April 1, 2013, through March 31, 2014. The referee further found that
Claimant’s applicable quarterly wages were $1,878.00 (2nd quarter, 2013); $340.00
(3rd quarter, 2013); $0 (4th quarter, 2013); and $0 (1st quarter, 2014). (Findings of
Fact Nos. 1-2.)
              From these facts, the referee noted that Claimant earned $1,878.00 in the
highest quarter within her base year and that her total base year wages totaled
$2,218.00. Applying the statutory table to determine rate and amount of benefits, see
section 404(e)(1) of the Law, 43 P.S. §804(e)(1), the referee concluded that Claimant
earned insufficient wages and was therefore financially ineligible for benefits:

              Section 404(e) [of the Law] provides that a claimant whose
              highest quarterly base year wages amount to $1,878.00 can
              qualify for benefits at a weekly benefit rate of $77.00,
              provided the claimant’s total base year wages amount to at
              least $3,737.00.

              Section 404(a)(3) [of the Law] allows benefits to paid if the
              claimant’s base year wages are qualifying for any of the
              next two lower benefit rates. In this case, based upon
              [Claimant’s] highest quarterly wages, she could have
              qualified financially for benefits had she earned at least
              $3,638.00.

              As Claimant’s total qualifying base year wages were
              $2,218.00, Claimant is financially ineligible for benefits in
              accordance with section 404 of the Law.

       2
        “Base year” means the first four of the last five completed calendar quarters immediately
preceding the first day of a claimant’s benefit year. Section 4 of the Law, 43 P.S. §753.



                                               2
(Referee’s decision at 2.)
              In his decision, the referee acknowledged Claimant’s contentions that
she paid into the unemployment compensation fund and that it is not necessary for an
individual to be employed full-time in order to receive benefits. While sympathizing
with Claimant’s situation, the referee stated that he was constrained to apply the
statutory law as written and that the undisputed facts of record established that
Claimant is financially ineligible for benefits. (Id.)
              Claimant appealed, and the Board affirmed, adopting and incorporating
the referee’s findings and conclusions.
              On appeal to this Court,3 Claimant argues that the Law should be
modified to account for the fact that she worked part-time and earned wages in two of
the four quarters of her base year.
              Initially, we note that a claimant has the burden to prove financial
eligibility for unemployment benefits.         Jackson v. Unemployment Compensation
Board of Review, 933 A.2d 155, 157 (Pa. Cmwlth. 2007).
              Section 401(a)(1) of the Law states that as a prerequisite to receiving
benefits, an employee, within his or her base year, must have “been paid wages for
employment as required by section 404(c) of this act.” 43 P.S. §801(a)(1). Under
section 404(c) of the Law, a claimant is financially eligible for benefits if he or she
“has base year wages in an amount equal to or in excess of the amount of qualifying
wages [as determined by section 404(e)(1) of the Law], and had eighteen (18) or
more credit weeks during his base year.” 43 P.S. §804(c). Pursuant to the table for

       3
          Our scope of review is limited to determining whether constitutional rights have been
violated, whether errors of law were committed, or whether findings of fact are supported by
substantial evidence. Shrum v. Unemployment Compensation Board of Review, 690 A.2d 796, 799
n.3 (Pa. Cmwlth. 1997).



                                              3
amount and rate of benefits in section 404(e)(1) of the Law, a claimant whose highest
quarterly wage is between $1,863.00 and $1,887.00 will be eligible for compensation
if, and only if, her total base year wages were at least $3,638.00. 43 P.S. §804(e)(1).
See Dorn v. Unemployment Compensation Board of Review, 866 A.2d 497, 501 (Pa.
Cmwlth. 2005) (stating that “financial eligibility is determined pursuant to a table set
forth in Section 404(e)(1) of the Law.”).4, 5
                 Here, Claimant’s highest quarterly wage was $1,878.00, but her total
base year wages were $2,218.00. Claimant does not dispute these facts, and pursuant
to the Law’s scheme and mathematical formula, she is financially ineligible for
benefits, regardless of whether she worked full- or part-time. This Court lacks the


       4
           In pertinent part, the table in this section states:

       (e)(1) Table Specified for Determination of Rate and Amount of Benefits

       Part A Highest Quarterly
              Wage                       Part B Rate of Compensation     Part C Qualifying Wages

           $1688-1712                              $70                             $3391
            1713-1737                               71                              3440
            1738-1762                               72                              3490
            1763-1787                               73                              3539
            1788-1812                               74                              3589
            1813-1837                               75                              3638
            1838-1862                               76                              3688
            1863-1887                               77                              3737

43 P.S. §804(e)(1) (emphasis added).

       5
          Sections 404(a)(3) and (c) collectively state that if a claimant’s qualifying wages, i.e., base
year wages, do not correspond directly with the claimant’s highest quarterly rate, the claimant will
still be eligible for benefits if the amount of the claimant’s qualifying wages meets the amount of
qualifying wages listed for the next two lower weekly benefit rates. A claimant who does not have
sufficient qualifying wages under any of the two lower rates, however, is ineligible for benefits. See
Dorn, 866 A.2d at 501 n.5.



                                                       4
authority to deviate from the clear mandates and requirements of the Law and,
therefore, we must uphold the Board’s determination that Claimant is financially
ineligible for benefits. See Allright Auto Parks, Inc. v. Zoning Board of Adjustment of
the City of Philadelphia, 529 A.2d 546, 549 (Pa. Cmwlth. 1987) (stating that “there is
no judicial authority to rewrite laws for the purpose of improving them or to
restructure them in accordance with what might have been the hopes of nonlegislative
advocates.”).
            Accordingly, we affirm.



                                           ________________________________
                                           PATRICIA A. McCULLOUGH, Judge




                                          5
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Lynn Edwards,                        :
                 Petitioner          :
                                     :    No. 2150 C.D. 2014
           v.                        :
                                     :
Unemployment Compensation            :
Board of Review,                     :
                 Respondent          :

                                 ORDER


           AND NOW, this 31st day of July, 2015, the October 6, 2014 order of
the Unemployment Compensation Board of Review is affirmed.



                                         ________________________________
                                         PATRICIA A. McCULLOUGH, Judge